Case: 12-30258    10/02/2013        ID: 8806176    DktEntry: 22-1   Page: 1 of 3
                                                                           FILED
                           NOT FOR PUBLICATION                              OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-30258
                                                      12-30331
              Plaintiff - Appellee,
                                                 D.C. No. 4:12-cr-00004-SEH
  v.

LORI WEBB KNUDSEN,                               MEMORANDUM *

              Defendant - Appellant.



UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

  v.

STEVEN LLOYD KNUDSEN,

              Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
   Case: 12-30258     10/02/2013       ID: 8806176    DktEntry: 22-1    Page: 2 of 3



                          Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      In these appeals, Lori Webb Knudsen (“Lori”) appeals from the 27-month

sentence imposed following her guilty-plea conviction for conspiracy to commit

bank and fraud bank fraud, in violation of 18 U.S.C. §§ 371 and 1344. Steven

Lloyd Knudsen (“Steven”) appeals from the 35-month sentence imposed following

his guilty-plea conviction for conversion of secured property and Federal

Agricultural Loan Guarantee fraud, in violation of 18 U.S.C. §§ 658 and

1001(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and in both appeals we

affirm.

      Lori contends that the district court erred by denying her request for a

mitigating role adjustment pursuant to U.S.S.G. § 3B1.2(b). The record reflects

that the court properly compared Lori’s conduct to Steven’s conduct in assessing

whether to grant the adjustment. See United States v. Cantrell, 433 F.3d 1269,

1283 (9th Cir. 2006). Because Lori failed to prove that she was substantially less

culpable than Steven, the district court did not clearly err by denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); Cantrell, 433 F.3d at 1282-83.


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Steven
Knudsen’s request for oral argument is denied.

                                           2                           12-30258 & 12-30331
   Case: 12-30258     10/02/2013        ID: 8806176    DktEntry: 22-1    Page: 3 of 3



      Steven contends that the district court erred when it applied a two-level

aggravating role enhancement under U.S.S.G. § 3B1.1(c). He argues that the court

erred by relying on his admission at the change of plea hearing that he was

responsible for the offense, and claims that the record does not otherwise support

the enhancement. Contrary to Steven’s contention, the record reflects that Lori

acted at his direction. Accordingly, the court did not clearly err by applying the

adjustment. See United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir. 2000).

      Lori and Steven also contend that their respective sentences are

substantively unreasonable in light of their background, lack of criminal history,

low risk for recidivism, and their inability to pay restitution while incarcerated.

The district court did not abuse its discretion in imposing the sentences. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentences imposed were within the

advisory Sentencing Guidelines range and are substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances.

See id.

      AFFIRMED.




                                           3                            12-30258 & 12-30331